Case 3:18-cv-00321-JAG Document 64 Filed 12/19/18 Page 1 of 1 PagelD# 1055

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOHN HALL,
Plaintiff,

v. Civil Action No. 3:18-cv-321

DOMINION ENERGY, INC., et al.,
Defendants.

ORDER

This matter comes before the Court on the defendant Dominion Energy, Inc.’s
(“Dominion”), second motion for a protective order. (Dk. No. 62.) Dominion filed its motion on
December 18, 2018, at 10:09 p.m., complaining about the content and scope of various topics listed
in the plaintiff's Rule 30(b)(6) notice for a deposition scheduled for the following morning at 8:00
a.m. Dominion filed its motion for a protective order too late, and the Court thus DENIES the
motion.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Isl ky:

Date: 19 Dec. 2018 John A. Gibney, Jr. 7 7
Richmond, VA United Statcs District Judge

 

 

 
